Case 20-11002 Doc 90 Filed 12/16/20 Entered 12/16/20 17:29:58 Main Document Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

                                                 §
    IN RE:                                       §       CASE NO: 20-11002
                                                 §
    CHESTER J. MARINE, LLC,                      §       CHAPTER 11
                                                 §
          DEBTOR.                                §       SECTION “A”
                                                 §

                                                 §
    RUSSEL MARINE TOWING, LLC, et al             §
                                                 §
          PLAINTIFFS,                            §
                                                 §       ADV. NO. 20-1042
    v.                                           §
                                                 §
    CHESTER J. MARINE, LLC, et al,               §
                                                 §
          DEFENDANTS.                            §

                                                 §
    CHESTER J. MARINE, LLC,                      §
                                                 §
          PLAINTIFF,                             §
                                                 §       ADV. NO. 20-1048
    v.                                           §
                                                 §
    RUSSEL MARINE TOWING, LLC,                   §
                                                 §
          DEFENDANT.                             §

                                   ORDER CONSOLIDATING

          This Court held a hearing on December 16, 2020, on the Objection to Proof of Claim filed

   by the Debtor, [ECF Doc. 75], the first Russell Marine Towing LLC’s Response to Debtor’s

   Objection to Proof of Claim, [ECF Doc. 86], and the second Russell Marine Towing LLC’s

   Response to Debtor’s Objection to Proof of Claim, [ECF Doc. 88], (all together, the “Objection to

   Claim”). Appearances were as noted on the record.
Case 20-11002 Doc 90 Filed 12/16/20 Entered 12/16/20 17:29:58 Main Document Page 2 of 3




          On July 8, 2020, Russell Marine Towing, LLC filed Adversary Proceeding No. 20-1042

   against the Debtor. Thereafter, on August 3, 2020, the Debtor filed Adversary Proceeding No. 20-

   1048 against Russell Marine Towing, LLC. On October 6, 2020, the Court consolidated both

   adversary proceedings under Adversary Proceeding No. 20-1042 (the “Consolidated Adversary

   Proceeding”), see [ECF Doc. 72].

          This Court finds that the transactions, facts, and circumstances underlying the Objection to

   Claim and the Consolidated Adversary Proceeding arise from the same common nucleus of

   operative fact and factually and legally overlap substantially, if not entirely. Federal Rule of Civil

   Procedure 42, made applicable to these proceedings by Bankruptcy Rule 7042, states that “[i]f

   actions before the court involve a common question of law or fact, the court may . . . consolidate

   the actions . . . .” FED. R. CIV. P. 42(a). “Consolidation is within the broad discretion of the

   bankruptcy courts and trial courts may consolidate sua sponte.” De la Salle v. U.S. Bank, N.A. (In

   re de la Salle), 461 B.R. 593, 603 (B.A.P. 9th Cir. 2011) (citations omitted); see also Alley v.

   Chrysler Credit Corp., 767 F.3d 138, 140 (5th Cir. 1985). “The opportunity for consolidation is

   designed to promote not only judicial economy, but also the expeditious and efficient conduct of

   litigation for all concerned.” Id. (citation omitted). In exercising its discretion to consolidate

   actions, the court must balance the risk of prejudice and possible confusion against the risk of

   inconsistent adjudications of common factual and legal issues, the burden on the parties and

   witnesses, the length of time required to conclude multiple lawsuits as against a single one, and

   the relative expense to all concern of the single-trial and multiple-trial alternatives. Firefighters

   Pension & Relief Fund of the City of New Orleans v. Bulmahn, Nos. 13-3935, 13-6084, 13-6233,

   2014 WL 4809449, at *1 (E.D. La. Sept. 26, 2014) (citation omitted).
Case 20-11002 Doc 90 Filed 12/16/20 Entered 12/16/20 17:29:58 Main Document Page 3 of 3




           Here, the threshold requirement for consolidation is met. The discretionary factors also

   point toward consolidation. The Court does not foresee any potential prejudice or confusion to

   any party if these three matters are consolidated. Judicial economy is served by consolidations

   because the factual and legal issues are the same in each proceeding.

           Therefore, pursuant to Rule 42, made applicable here by Bankruptcy Rule 7042, it is

   ORDERED, ADJUDGED, AND DECREED that the Objection to Claim and the Consolidated

   Adversary Proceeding are consolidated within the Consolidated Adversary Proceeding at No. 20-

   1042.

           New Orleans, Louisiana, December 16, 2020.




                                                     MEREDITH S. GRABILL
                                                UNITED STATES BANKRUPTCY JUDGE
